Brown, J.,
also concurred in the above opinion, excepting what is said upon the question of variance presented by the evidence in support of the first count. Upon that point the opinion of Judge Brown was as follows:
Brown, J. No conviction should have been had, in my opinion, on the first count, because of a variance between 'the averment of the indictment and the proof. The first count alleges the misapplication of $25,000, in a particular way. It must, therefore, be proved as laid. The averment of this count is that the defendant “caused to he credited on the hooks of the bank, to the credit of Grant & Ward, the said sum of $25,000.” The proof shows no credit to Grant & Ward of the sum of $25,000, but only the credit of the sum of $105,000 in a singlo entry, of which it is claimed that the $25,000 referred to in the first count formed a part. AH the judges agree that if the averment of this count necessarily meant to describe a particular entry of the specific sum of $25,000, it would be a material variance from the proof. The majority are of opinion that the averment does not necessarily mean anything more than that the defendant caused the firm to be credited with $25,000, to which it was not entitled, without reference to any particular entry or number of entries by which that credit might have been made up.
This construction seems to me to disregard that part of the averment which states that the defendant caused to be credited “the said sum of $25,000.” This $25,000 is here treated as a single sum, and *596the averment is that that sum was credited; not that various sums making up the aggregate of $25,000 were credited, nor that a larger sum was credited, of which this $25,000 formed a part. There could be no credit on the books except by some written entry; and an averment of such a credit of “the said sum of $25,000,” means, as it seems to me, an entry of that particular sum. Such an averment would not be satisfied by proof of 25,000 entries of the sum of one dollar each ; nor by proof of 105,000 entries of one dollar each, out of which the government might pick at random enough to make 25,000. In this case the credit entry of $105,000 was founded upon three loans to third parties on their stock notes: two for $40,000 each, and one upon an unsigned note of $25,000. The indictment doubtless intended to re-' fer to the last part of this transaction; but in the only entry “on tho books of the bank” that exists to the credit of Grant & Ward there is nothing that indicates any division of the one sum of $105,000 credited to them. There is no entry that corresponds with the averment of this count of the indictment. Had the conviction been upon the first count only, I should, therefore, have thought the defendant entitled to a new trial.